Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-19, 21 and 23 (renumbered as claims 1-9, 10 and 11) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Bare et al. (US 20150294506 A1) discloses a method of intervention by at least one operator in a radioactive zone, the method comprising the following steps: obtaining a digital model representing the three-dimensional topography of the radioactive zone (8D model provides a complete detail of the environment including every space, room or compartment where objects may be disposed, para. 0030. ARRView has particular value on nuclear-powered vessels and ships, it is usable in any environment where radiation may be encountered, including nuclear power plants. It should also be noted that a variation of the ARRView system could also be used to provide visual representations of other invisible hazards, para. 0046); intervention of at least one operator in the radioactive zone (presenting environment-related information to a user, para. 0023), the intervention step comprising at least the following sub-steps: repeatedly, measuring an intensity of the radioactive radiation by a portable detector (sensors 220 capable of detecting and measuring gamma or other radiation intensity discretely or continuously, paras. 0049, 0050) carried by the at least one operator (sensors 220 are configured to detect the presence and magnitude (quantity) of gamma radiation photons may be used, including any suitable form of Geiger counter and Gamma Probe, see para. 0049. Geiger counters and Gamma probes are mobile/portable sensors that are carried by a user to measure radiation levels in an environment. Examiner articulates that there is nothing that precludes a user 10 from carrying a sensor 220 (e.g., Geiger counter, gamma probe) to measure radiation.), and determining the spatial coordinates of the portable detector at the time of measurement (framework includes addresses for both tangible objects as well as individual point addresses within a coordinate system for the structural environment, para. 0030); recording in the digital model of a plurality of said measurements and the corresponding spatial coordinates (radiation measurements can be used to construct a real-time representation of a radiation field that can be displayed as an AR image on a user’s mobile interface device, para. 0045); materialisation of the recorded measurements in an augmented reality device carried by the at least one operator, by a plurality of discrete holographic symbols, using the digital model, each holographic symbol indicating the intensity of the radioactive radiation of one of the recorded measurements and being placed so as to appear visible to the at least one operator at the corresponding spatial coordinates (rendering could include, for example, a depiction 30 of an emission cloud from a known point source 32 (see FIG. 6), a surface density diagram, topographical maps showing peaks and valleys to indicate hot spots and low level radiation, multiple soheres or other geometric fiqures 40 of varying in size and color to indicate intensity and spatial extent of the radiation (see e.g., FIGS. 7 and 8), para. 0055) where the at least one operator is standing at the sub-step of measuring the intensity of the radioactive radiation (see figure 5)..
However, the closest prior art of record, namely, Bare et al. does not disclose “materialisation of the recorded measurements in an augmented reality device carried by the at least one operator, by a plurality of discrete holographic symbols, using the digital model, each holographic symbol indicating the intensity of the radioactive radiation of one of the recorded measurements, said symbol [[and]] being placed materialized so as to appear visible to the at least one operator standing at a current position at the corresponding spatial coordinates where the at least one operator [[is]]was standing when measuring the intensity of said recorded measurement at the sub-step of measuring the intensity of the radioactive radiation." (in combination with the other claimed limitations and/or features), as claimed in independent claim 11 (renumbered as claim 1). 
Dependent claims 12-19 and 21 (renumbered as claims 2-9 and 10) are allowable as they depend from an allowable base independent claim 11.
Independent claim 23 (renumbered as claim 11) is citing the same or similar subject matter and is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677